Order entered November                    ,2012




                                              In The
                                     Court of Appeals
                           ifth istritt of gtxas at allas
                                      NO. 05-12-00904-CR

                               ANDRES HERRERA, Appellant

                                                  V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 265th Judicial District Court
                                     Dallas County, Texas
                             Trial Court Cause No. F08-11091-R

                                             ORDER

       The Court REINSTATES the appeal.

       On October 10, 2012,          ordered the trial court to make findings regarding why

appellant’s brief has not been filed. We ADOPT the findings that: (1) appellant has been

removed from the country and returned to his native country; and (2) appellant has not

communicated with counsel regarding the appeal. Based on the findings, we conclude appellant

no longer desires to pursue the appeal.
            ORDER the appeal submitted, without briefs and argument, as of the date of this

order, to a panel consisting of Justices Richter, Lang-Miers, and Myers. See Tex. R. App. P.
38.80 ).




           DAVID L. BRIDGES
           JUSTICE